174 S.W.3d 50 (2005)
STATE of Missouri, Respondent,
v.
Michael NELSON, Appellant.
No. ED 85135.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Michael Nelson ("defendant") appeals from the judgment of the trial court entered after a jury convicted him of domestic assault in the first degree. Defendant contends that the trial court erred in denying his motion for acquittal at the close of all of the evidence because there was insufficient evidence to support a finding of guilt. Defendant also argues that the trial court committed plain error by prohibiting him from introducing and arguing evidence of the mental state of Sherita Thompson ("Thompson") at the time of the incident, and by admitting evidence of defendant's prior "bad acts" against Thompson, which prior acts were neither logically nor legally relevant, the probative value of which was minimal while the prejudicial effect was substantial.
*51 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).